MEMORANDUM**
1. The officers who arrested Singh testified that the family that drove Baljinder over the border claimed Singh asked them to do so. This testimony was corroborated by proof that Baljinder and Singh had met while in Canada. The IJ also found that Singh’s claim that he feared persecution was belied by three lengthy trips Singh took to India. These inconsistencies justified the IJ’s adverse credibility finding. See Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir.2004).
2. Because we affirm the IJ’s adverse credibility determination on other grounds, Singh’s confession makes no difference. Singh has thus not shown that admission of the statement was prejudicial. See Campos-Sanchez v. INS, 164 F.3d 448, 450 (9th Cir.1999).
3. To be eligible for cancellation of removal, Singh must have “reside[d] in the United States continuously for 7 years.” 8 U.S.C. § 1229b(a)(2). His continuous residence terminated in April of 2003, see id. § 1229b(d)(l)(2), and so he has not. The IJ thus did not err in concluding that Singh’s 1-751 petition couldn’t help him.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.